DETAILED ACTION
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on March 15, 2021 has been entered.

Status of Claims
Claims 1-14, 18 and 20-23 are pending.  Claims 1, 13 and 22 have been amended; new claim 23 has been added; claims 3, 6-12, 18 and 20 have been withdrawn; claim 19 has been cancelled; and claims 15-17 were previously cancelled.  Claims 1-2, 4-5, 13-14 and 21-23 are currently under consideration.  This Office Action is in response to the request for continued examination filed on April 06, 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Status of Withdrawn Claim Rejections
The rejection of claims 1-2 and 4-5 under 35 U.S.C. § 103 over LEI (US 2012/0237578 A1), in view of WOODFORD (US 4,260,517), SHARMA (US 2011/0046404 A1) and GOSSELIN (WO 2013/078551 A1) (at par. 1-15 of the 01/07/2021 Office action), is withdrawn in light of applicant’s 03/15/2021 amendments, in particular the amendments to independent claim 1 requiring “the at least one active odor-causing chemical interacting with PE-TMS.”  Applicant’s 03/15/2021 arguments are acknowledged, but are moot.
The rejection of claims 13-14, 19 and 22 under 35 U.S.C. § 103 over LEI, in view of WOODFORD, MAGDASSI (US 2012/0056341 A1) and SHARMA (US 2011/0046404 A1) (at par. 16-26 of the 01/07/2021 Office action), is withdrawn in light of applicant’s 03/15/2021 amendments, in particular the amendments to independent claim 31 requiring “having methyl benzoate interacting with PE-TMS and forming hvdrogen bonds with a solvent that is not water.”
The rejection of claim 21 under 35 U.S.C. § 103 over LEI, in view of WOODFORD, MAGDASSI and SHARMA, and further in view of GOSSELIN (at par. 27-31 of the 01/07/2021 Office action), is withdrawn in light of applicant’s 03/15/2021 amendments.

Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-2, 4-5, 13-14 and 21-23 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
A.	Claim 1 is drawn to:
1  ([...]).  A frozen animal training device, comprising, encapsulated within a 3D polymeric network of phenylethyl trimethoxysilane (PE-TMS), tetraethylorthosilicate (TEOS), and tetramethyl orthosilicate (TMOS), at least one active odor-causing chemical that is characteristic to at least one material of interest, the at least one active odor-causing chemical interacting with PE-TMS.
wherein “PE-TMS” in the phrase, “the at least one active odor-causing chemical interacting with PE-TMS,” is indefinite because it is unclear as to whether the active is interacting with the PE-TMS of the 3D polymeric network, or whether the active is interacting with some other PE-TMS.  In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  Subsequent claims 2, 4-5 and 23 depend on claim 1, and are thus, indefinite as well.  Examiner suggests amending claim 1 to recite:
1  ([...]).  A frozen animal training device, comprising, encapsulated within a 3D polymeric network of phenylethyl trimethoxysilane (PE-TMS), tetraethylorthosilicate (TEOS), and tetramethyl orthosilicate (TMOS), at least one active odor-causing chemical that is characteristic to at least one material of interest, wherein the at least one active odor-causing chemical interactsthe PE-TMS of the 3D polymeric network.
B.	Claim 13 is drawn to:
13  ([...]).  An animal training device, comprising methyl benzoate encapsulated within a 3D polymeric network of phenylethyl trimethoxysilane (PE-TMS), tetraethylorthosilicate (TEOS), and tetramethyl orthosilicate (TMOS) having methyl benzoate interacting with PE-TMS and forming hydrogen bonds with a solvent that is not water, the 3D polymeric network being a product of hydrolysis followed by condensation of PE-TMS, TEOS and TMOS, the solvent being methanol.
wherein “PE-TMS” in the phrase, “having methyl benzoate interacting with PE-TMS,” is indefinite because it is unclear as to whether the methyl benzoate is interacting with the PE-TMS of the 3D polymeric network, or whether the methyl benzoate is interacting with some other PE-TMS.  In this regard, it is noted that the Board has held: “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.”  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (expanded panel).  Subsequent claims 14 and 21-22 depend on claim 13, and are thus, indefinite as well.  Examiner suggests amending claim 1 to recite:
13  ([...]).  An animal training device, comprising methyl benzoate encapsulated within a 3D polymeric network of phenylethyl trimethoxysilane (PE-TMS), tetraethylorthosilicate (TEOS), and tetramethyl orthosilicate (TMOS), wherein thesthe PE-TMS of the 3D polymeric network and forms wherein the 3D polymeric network isand wherein the solvent is
Further clarification is required.


Conclusion
Claims 1-2, 4-5, 13-14 and 21-23 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611